Opinion by
Oliver, P. J.
It appeared from the testimony that this was the first importation of decalcomanias from England by the petitioning company. The broker was instructed to enter at the invoiced value. When securing information from abroad, at the request of the examiner, the witness testified he discovered he had purchased the merchandise from a jobber, whereas he believed he was purchasing from the manufacturer. Prior to trial, the case being appealed by the collector, a stipulation was entered into between counsel stipulating the correct dutiable value. This price represented the price of this jobber to the customers in England. From the record the court was convinced that there was no intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.